Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.





(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1, 4-7, 9, 12, 13, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hurst (US 20080167168).
Regarding Claim 1, Hurst teaches a massage device comprising:                  a sleeve 80 (Refer to Figs. 1 & 3B);                  an overlay 22 having a first end and a second end surrounding an entire length of the sleeve with a plurality of projections 46,48 extending from about the first end to about the second end of the overlay (Refer to Paragraph[0045]:”As can be seen in FIGS. 1 and 2, the roll portion 22 preferably includes one or more substantially cylindrical parts 46, 48 disposed proximal to the roll ends 24, 26. It is preferred that the cylindrical parts 46, 48 include an engagement surface 50, 52 positioned radially outwardly relative to the longitudinal axis 30 at least as far as the surface 28 of the roll portion 22 proximal to the roll ends 24, 26.”..The Office takes the position that the projections are located at the first end and the second end and thus is considered to be extending from the first end to the second end) made of at least one of foam, plastic or rubber, wherein the smallest thickness of the overlay is greater than the thickness of the sleeve 80 (Refer to Fig. 3B Paragraph [0065] In use, the roll portion may be formed of any suitable material. As described above, it is convenient to form at least a part of the surface of the roll portion of integral skin polyurethane foam. Preferably, in order to strengthen the roll portion 22, the roll portion 22 may be formed with the tube 80 to define the bore 32 (FIGS. 3B, 4). For example, if the surface 28 of the roll portion 22 is intended to include integral skin polyurethane foam, then the tube 80 preferably is positioned in the mold (not shown) for the roll portion before the polyurethane foam is placed in the mold. In this way, the roll portion 22 is formed using blow molding techniques (as is known in the art), with the tube 80 forming an integral part of the roll portion 22. Preferably, an inner surface 82 of tube 80 defines the bore 32..”); and                a handle 34 extending through the sleeve 80 (Refer to Fig. 3B). 
Regarding Claim 4, Hurst continues to teach in which the projections 46,48 includes a rounded shape, a curved shape, a triangle shape, a square, a notch shape, a cylindrical shape with rounded ends, and cylindrical shape with flat ends (Refer to Fig. 1 Paragraph [0045] As can be seen in FIGS. 1 and 2, the roll portion 22 preferably includes one or more substantially cylindrical parts 46, 48 disposed proximal to the roll ends 24, 26. It is preferred that the cylindrical parts 46, 48 include an engagement surface 50, 52 positioned radially outwardly relative to the longitudinal axis 30 at least as far as the surface 28 of the roll portion 22 proximal to the roll ends 24, 26.”).
Regarding Claim 5, Hurst continues to teach in which the projections 46,48 longitudinally extend over a length of the overlay 22 (The Office takes the position that the projections 46,48 has a length which extends longitudinally
Regarding Claim 6, Hurst continues to teach in which the projections 46,48 extend perpendicular to a longitudinal axis of the overlay 22 (The Office takes the position that the projections 46,48 is cylindrically and extending perpendicular to the longitudinal axis).
Regarding Claim 7, Hurst continues to teach in which the projections 46,48 radially extend from the overlay 22 at the same angles (Refer to Fig. 1 to depict the projections 46,48 are identical and extend at the same angle).
Regarding Claim 9, Hurst continues to teach in which the projections 46,48 are configured in a wave pattern (Refer to Fig. 1 below).
    PNG
    media_image1.png
    264
    493
    media_image1.png
    Greyscale

Regarding Claim 12, Hurst continues to teach Hurst continues to teach in which the projections 46,48 are individually spaced in a predetermined pattern over the overlay 22 (Refer to Fig. 1 to depict they are spaced apart at ends 24,26
Regarding Claim 13, Hurst continues to teach Hurst continues to teach in which the predetermined pattern includes an aligned pattern of the projections (Refer to Fig. 1 to depict they are spaced apart at ends 24,26 and aligned along the longitudinall axis).
Regarding Claim 15, Hurst continues to teach Hurst continues to teach in which the overlay is made of pliable material (Refer to Fig. 3B Paragraph [0065] In use, the roll portion may be formed of any suitable material. As described above, it is convenient to form at least a part of the surface of the roll portion of integral skin polyurethane foam.”).
Regarding Claim 16, Hurst continues to teach Hurst continues to teach the pliable material includes closed-cell foam (Refer to Fig. 3B Paragraph [0065] In use, the roll portion may be formed of any suitable material. As described above, it is convenient to form at least a part of the surface of the roll portion of integral skin polyurethane foam.”).
Claim(s) 1 and 4-7  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Masuda (US 4945900).
Regarding Claim 1, Masuda teaches a massage device comprising:                  a sleeve 9 (Refer to Fig. 2);                  an overlay 3 having a first end and a second end surrounding an entire length of the sleeve with a plurality of projections 7 extending from about the first end to about the second end of the overlay  made of at least one of foam, plastic or rubber, (Refer to Fig. 1 Col 2 Lines 22-26 :” FIG. 1 and FIG. 2 show one embodiment of a roller massaging apparatus 1 in accordance with the present invention, which is constructed with an operating shaft 2 and a pushing pressure roller 3 made of soft rubber disposed rotatably on the center part of operating shaft 2. “) wherein the smallest thickness of the overlay 3 is greater than the thickness of the sleeve 9 (Refer to annotated Fig. 2 below), and
    PNG
    media_image2.png
    427
    808
    media_image2.png
    Greyscale
                a handle 2,6 extending through the sleeve 9 (Refer to Fig. 2). 
Regarding Claim 4, Hurst continues to teach in which the projections 46,48 includes a rounded shape, a curved shape, a triangle shape, a square, a notch shape, a cylindrical shape with rounded ends, and cylindrical shape with flat ends (Refer to Fig. 1 to depict that the projections 7 are round).
Regarding Claim 5, Masuda continues to teach in which the projections 7 longitudinally extend over a length of the overlay 3 (The Office takes the position that the projections 7 has a length which extends longitudinally on the length of the overlay 3).
Regarding Claim 6, Masuda continues to teach in which the projections 7 extend perpendicular to a longitudinal axis of the overlay 3 (Refer to Fig. 1)
Regarding Claim 7, Masuda continues to teach in which the projections 7 radially extend from the overlay 3 at the same angles (Refer to Fig. 1 to depict the projections 7 are identical and extend at the same angle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 17 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hurst (US 20080167168) further in view of Krent et al (US 5168576 ).
Regarding Claim 17, Hurst teaches that the body is made of a closed-cell foam material polyurethane but fails to teach wherein the closed-cell foam is cross-linked polyethylene foam or expandable polyethylene. Krent et al teaches a supportive device comprising a closed-cell foam of cross-linked polyethylene foam (Refer to Col 5 Lines 48-52: Layer 34 typically is formed of a cross-linked closed-cell polyethylene foam, and typically has a density of about 6-11 pounds per cubic foot) are suitable for supporting impact and/or contact for the body since it is resilient and has excellent cushioning ability. The Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use a closed-cell foam material such as cross-linked polyethylene foam since Applicant discloses that such foams are known in the art at the time of the invention for being suitable for suitable resilient foams, further lacking criticality from other known closed-cell foams (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Claim(s) 18 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hurst (US 20080167168) in view of Edelson (US 3465364 ).
Regarding Claim 18, Hurst teaches that the body is made of a closed-cell foam material but fails to teach wherein the closed-cell foam is expandable polyethylene. Edelson teaches a supportive device comprising expanded polyethylene (Refer to Col 1 Lines 64-66: it preferably includes a flexible, shock-absorbing material, such as polyvinyl chloride sponge, a foam plastic or expanded polyethylene or similar material.) are suitable for supporting impact and/or contact for the body since it is resilient and has excellent strength and shock absorption. The Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use a closed-cell foam material such as expanded polyethylene foam since Applicant discloses that such foams are known in the art at the time of the invention for being suitable resilient foams, further lacking criticality from other known closed-cell foams (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Allowable Subject Matter
Claims 8, 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.